SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1297
CA 14-01043
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


MARK BRADSTREET, AS PARENT AND NATURAL GUARDIAN
OF MARK WESLEY BRADSTREET, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

HONEOYE FALLS LIMA CENTRAL SCHOOL DISTRICT,
DEFENDANT-APPELLANT.


PETRONE & PETRONE, P.C., WILLIAMSVILLE, CONGDON, FLAHERTY,
O’CALLAGHAN, REID, DONLON, TRAVIS & FISHLINGER, UNIONDALE (CHRISTINE
GASSER OF COUNSEL), FOR DEFENDANT-APPELLANT.

TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (MICHAEL F. GERACI
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered January 23, 2014. The order denied the
motion of defendant for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court